number release date id office uilc cca-121170-09 -------------- from ------------------- sent wednesday date pm to --------------------- cc ---------------------------- subject informal request for advice --------- this responds to your informal request for advice re whether a manager chief operating officer of a delaware llc which elected to be treated as a corporation has sufficient authority to execute a form_2848 on behalf of the entity this communication has no precedential value reg a provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law reg allows for a business_entity not classified as a corporation to elect its classification for federal tax purposes here your llc has elected to be treated as a corporation therefore c applies and the power_of_attorney must be executed by an officer having authority to legally bind the corporation who must certify that he has such authority a coo appears to have sufficient authority to legally bind the entity even though the entity is now dissolved the coo has authority with respect to the pre-dissolution tax years at issue unnecessary to require that all members and managers execute forms it is therefore please let me know if this satisfies your request and if you require any additional assistance
